                                                                                         ISTRIC
                                                                                    TES D      TC
 1 Robert W. Payne, Esq. (Bar No. 073901)                                         TA




                                                                                                                   O
                                                                             S
   PAYNE IP LAW




                                                                                                                    U
                                                                            ED
 2 111 N. Market Street, Suite 300




                                                                                                                     RT
                                                                                                           D
                                                                                               RDERE




                                                                        UNIT
 3 San Jose, CA 95113                                                                     OO
   Telephone: (408) 981-4293                                                      IT IS S




                                                                                                                           R NIA
 4 E-Mail: payne@bobpayne.com
                                                                                                                o ge r s
                                                                                                    onzalez R




                                                                        NO
 5 Attorneys for Plaintiff                                                                 onne G
                                                                                  Judge Yv




                                                                                                                           FO
   Integris Wealth Management, LLC




                                                                            RT
 6




                                                                                                                      LI
                                                                                             10/1/2019
                                                                                 ER




                                                                             H




                                                                                                                   A
 7                                                                                    N                              C
                                                                                          D IS T IC T      OF
 8                            IN THE UNITED STATES DISTRICT COURT                               R

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11    INTEGRIS WEALTH MANAGEMENT, LLC,    ) NO. 4:19-cv-03974-YGR
      a California limited liability company,
                                          )
12                                        )
                   Plaintiff,             )
13                                        ) NOTICE OF VOLUNTARY
           vs.                            ) DISMISSAL WITH PREJUDICE
14
                                          )
15    INTEGRIS FINANCIAL NETWORK, LLC, a )
      New York limited liability company. )
16                                        )
                   Defendant.             )
17                                        )
18

19
            Pursuant to F.R.Civ.P. 41(a)(1)(A)(i), plaintiff hereby dismisses this entire action with
20
     prejudice, both parties to bear their own costs and attorneys’ fees.
21

22

23 Dated: September 26, 2019                       PAYNE IP LAW

24
                                                   By____________/s/______________________
25                                                       Robert W. Payne
26                                                       Attorneys for Plaintiff
                                                         INTEGRIS WEALTH MANAGEMENT
27

28
     4:19-cv-03974-YGR
     NOTICE OF VOLUNTARY DISMISSAL
                                                       1
 1                                       PROOF OF SERVICE
 2          I declare that on September 27, 2019, I served the following documents:
 3
     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
 4
     upon the following at the address set out immediately below:
 5
   Terrence Tormey
 6
   4242 Wolf Hollow Road
 7 Syracuse, NY 13219

 8 by the following means:

 9          _x_ Placed in U.S. Mail
            ___ Sent by fax
10
            _____Hand delivered
11          ___ Sent by delivery service (e.g., FedEx, UPS)

12          I declare under penalty of perjury under the laws of the United States of America that the

13 foregoing is true and correct.

14
     Dated: September 27, 2019                           _____________/s/_________________
15                                                             Robert W. Payne

16
17

18

19

20

21

22

23

24

25

26
27

28
     4:19-cv-03974-YGR
     NOTICE OF VOLUNTARY DISMISSAL
                                                     2
